DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Response to Amendment
Applicant's amendment filed on 21 June 2022 has been entered. Claim 1 has been amended. Claims 17-18 have been cancelled. Claims 22-28 have been added. Claims 1-16 and 19-28 are still pending in this application, with claims 1 and 22 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirilenko et al. (US 2018/0065547 A1, here referred to as: Kirilenko).
Regarding claim 22, Kirilenko discloses (Figs. 3 and 7) an interior trim part of a motor vehicle (a shift lever knob, paragraph [0010], but is not limited thereto, as described in paragraph [0042]), comprising: a support (420), wherein the support is a substrate of the interior trim part and has a front side (a front side coupled to 213) and a rear side (a rear side coupled to 435) opposite the front side (as shown in Fig. 7), a decorative cover (210 and/or 213) applied to the front side of the substrate (as shown in Fig. 7), wherein the decorative cover has a front side (a front side of 210) which provides an outermost surface of the interior trim part (as shown in Fig. 7), an illumination unit (435, 437, and 439), which emits light (435, 437, and 439 emits light during operation), applied to the rear side of the substrate (as shown in Fig. 7), wherein the substrate supports the cover and the illumination unit (as shown in Fig. 7, via adhesive, as described in paragraph [0082]), and includes a plurality of through-holes (a plurality of through-holes in which light sources 437 and 439 are received, as shown in Fig. 7), wherein the decorative cover overlies the plurality of through-holes of the substrate (as shown in Fig. 7, said decorative layer 210 and/or 213), wherein, when activated (e.g. by movement of the gear shift), the illumination unit is arranged to emit light into different combinations of through-hole arrangements of the plurality of through-holes (by movement of the gear shift, e.g. from P to D in Fig. 3, the illumination unit emits light into different combinations [i.e. for P, R, N, D: P, 0, 0, 0 or 0, R, 0, 0 or 0, 0, N, 0, or 0, 0, 0, D] of through hole arrangements corresponding to each symbol P, R, N, D), sequentially (i.e. along the movement of said gear shift from, e.g. P to D), with each of the different combinations of through-hole arrangements providing a different illuminated structure (being a different illuminated letter), respectively, on the front side of the decorative cover overlying the lighted plurality of through-holes (as shown in Figs. 3 and 7).
Regarding claim 23, Kirilenko discloses (Figs. 3 and 7) the plurality of holes form a polygonal shape or a circular shape (as shown in Fig. 3).
Regarding claim 24, Kirilenko discloses (Figs. 3 and 7) at least one of the illuminated structure is at least one of a graphic pattern, an image or lettering (as shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 14-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko, in view of Salter et al. (US 2010/0214795 A1, herein referred to as: Salter).
Regarding claim 1, Kirilenko teaches or suggests (Fig. 7) an interior trim part of a motor vehicle (a shift lever knob, paragraph [0010], but is not limited thereto, as described in paragraph [0042]), comprising: a support layer (420), wherein the support layer is a substrate of the interior trim part having a front side (a front side coupled to 213) and a rear side (a rear side coupled to 435) opposite the front side (as shown in Fig. 7), a cover layer (210 and 213) applied to the front side of the substrate (as shown in Fig. 7), and an illumination unit (435, 437, and 439) applied to the rear side of the substrate (as shown in Fig. 7), wherein the substrate (420) supports the cover layer and the illumination unit of the interior trim part applied thereto (as shown in Fig. 7, via adhesive, as described in paragraph [0082]), wherein the substrate (420) includes a perforation (in which light sources 437 and 439 are received, as shown in Fig. 7), which forms an illuminated structure (an illumination structure as shown in Fig. 7, for transmitting light from said light sources), when the illumination unit emits light into the perforation (as shown in Fig. 7), wherein the cover layer (210 and 213) is adhesively bonded to the substrate (as described in paragraph [0082]), wherein the cover layer provides an outermost surface of the interior trim part (as shown in Fig. 7), wherein the cover layer (210 and 213) comprises a decorative layer (210 and 213) which comprises one or more layers (210 or 213), wherein the perforation defines at least one through opening in the substrate (in which said light sources 437 and 437 are disposed, respectively, as shown in Fig. 7), wherein the one or more layers (210 and 213) of the decorative layer extend across both the front surface of the substrate and the at least one through opening in the substrate such that a same number of the one or more layers of the decorative layer extend across both the front surface of the substrate and the at least one through opening in the substrate (as shown in Fig. 7), and wherein the illumination unit is at least partially disposed in the at least one through opening of the substrate (from the rear side of said substrate 420, as shown in Fig. 7); and wherein the one or more layers of the decorative layer (210 and 213) which extend across the at least one through opening has a surface area which extends across the at least one through opening (as shown in Fig. 7); and wherein light, when emitted from the illumination unit, is directly applied to the whole surface area of the decorative layer which extend across the at least one through opening (light emitted by the illumination unit is directly applied to the whole surface area of 213, and all of its composite components thereon at the respective through holes, including 216 and 516, as shown in Fig. 7).
Kirilenko does not explicitly teach that said decorative layer comprises at least one of a synthetic leather layer and a textile layer.
Salter teaches or suggest (Figs. 9-10) a decorative layer (12 and 19) comprising at least one of a textile layer (paragraph [0039]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of said decorative layer comprises at least one of a synthetic leather layer and a textile layer, such as taught or suggested by Salter, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve or customize the appearance of the device as suited for the given make/model or overall styling/color of the vehicle interior, and/or reduce the cost of manufacturing the device, and/or reduce the weight of the device.
Regarding claim 2, Kirilenko does not explicitly teach that said interior trim part is part of a roof lining or of a roof element of a panoramic or sunroof window of a motor vehicle.
Salter teaches or suggests (Figs. 1-14) an interior trim part (12 and 19) is part of a roof lining (20) or of a roof element of a panoramic or sunroof window of a motor vehicle (as shown in Figs. 1-3 and 5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of said interior trim part is part of a roof lining or of a roof element of a panoramic or sunroof window of a motor vehicle, such as taught or suggested by Salter, in order to increase the utility of the device (i.e. by providing an embodiment in which the interior trim component can be utilized as an interior trim part or lighting device for a headliner of a vehicle).
Regarding claim 3, Kirilenko teaches or suggests (Fig. 7) the substrate (420) is at least partially opaque (paragraph [0061]).
Regarding claim 4, Kirilenko teaches or suggests (Fig. 7) the at least one through opening (said through openings in 420, as shown in Fig. 7) comprises a plurality of punctiform and/or linear openings (as shown in Fig. 7), which are arranged in an irregular or regular pattern, an image or lettering (as shown in Fig. 7, and as described in paragraph [0058]).  
Regarding claim 5, Kirilenko teaches or suggests (Fig. 7) the illumination unit (435, 437, and 439) is at least partially embedded into the rear side of the substrate (as shown in Fig. 7).  
Regarding claim 6, Kirilenko teaches or suggests (Fig. 7) the illumination unit (435, 437, and 439) comprises at least one of the following components: at least one LED light source (as described in [0073]), an OLED, an electroluminescence light source, a light conductor, or a light-conducting textile.  
Regarding claim 9, Kirilenko teaches or suggests (Fig. 7) the cover layer (210 and 213) is translucent (paragraph [0070]).  
Regarding claim 10, Kirilenko teaches or suggests (Fig. 7) at least in the region of the through opening (528, 529), a translucent stabilizing layer (213 forms a translucent stabilizing layer for layer 210 there-above, as well as for the substrate 420 therebelow) is applied onto the substrate (to the front side of the substrate 420, as shown in Fig. 7).  
Regarding claim 11, Kirilenko teaches or suggests (Fig. 7) the stabilizing layer (213) is applied to the front side of the substrate (as shown in Fig. 7).  
Regarding claim 12, Kirilenko teaches or suggests (Fig. 7) the stabilizing layer (213) includes a translucent synthetic material film (as described in [0076]), a non-woven material (as described in [0076]), a woven material or a knitted material.  
Regarding claim 14, Kirilenko teaches or suggests (Fig. 7) an image, a pattern or lettering is applied onto and/or into the cover layer (as described in paragraph [0058]).  
Regarding claim 15, Kirilenko teaches or suggests (Fig. 7) the cover layer (210 and 213) includes multiple layers (as shown in Fig. 7).  
Regarding claim 16, Kirilenko teaches or suggests (Fig. 7) images (216), patterns (626 and 627) or letterings are applied in at least two layers of the cover layer (as shown in Fig. 7).
Regarding claim 20, Kirilenko does not explicitly teach that said interior trim component is an applique or an interior vehicle liner.
Salter teaches or suggests (Figs. 1-14) an interior trim component (Figs. 1-14) is an applique or an interior vehicle liner (as shown in Figs. 1-14).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of said interior trim component is an applique or an interior vehicle liner, such as taught or suggested by Salter, in order to improve or otherwise increase the utility of the device (i.e. by providing an embodiment in which the device can be utilized to provide indicia, logos, indicators, etc. to a vehicle applique or interior liner).
Regarding claim 21, Kirilenko does not explicitly teach that said decorative layer further comprises a textile material.
Salter teaches or suggests (Figs. 1-14) the decorative layer (12 and 19) further comprises a textile material layer (component 19 of said decorative layer 12 and 19 can comprise a fabric, as recited in paragraph [0047], and thus, a textile material layer).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of said decorative layer further comprises a textile material, such as taught or suggested by Salter, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to yield the predicable result of reducing the cost of manufacturing the device, and/or reducing the weight of the device.

Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko, in view of Salter, and in further view of Dellock et al. (US 2015/0217681 A1, herein referred to as: Dellock).
Regarding claim 7, neither Kirilenko nor Salter explicitly teach or suggest that the illumination unit is arranged to illuminate different regions of the perforation in a time sequence, in order to produce the impression of animation or dynamics.  
Dellock teaches or suggests (Figs. 1-5, paragraph [0027]) an illumination unit (30) is arranged to illuminate different regions of a perforation (i.e. in 12, formed by the leftmost 2 layers in Fig. 3) in a time sequence (as described in paragraph [0027]), in order to produce the impression of animation or dynamics (i.e. as described in paragraph [0027]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of the illumination unit is arranged to illuminate different regions of the perforation in a time sequence, in order to produce the impression of animation or dynamics, such as taught or suggested by Dellock, in order to improve the appearance of the device (i.e. by providing a mode which provides dynamic backlighting effects to the interior trim part).
Regarding claim 8, Neither Kirilenko nor Salter explicitly teach or suggest a control unit which is associated with the illumination unit in order to selectively illuminate different regions of the perforation.  
Dellock teaches or suggests (Figs. 1-5, paragraph [0027]) a control unit (44) which is associated with the illumination unit (30) in order to selectively illuminate different regions of the perforation (as described in paragraph [0027]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of a control unit which is associated with the illumination unit in order to selectively illuminate different regions of the perforation, such as taught or suggested by Dellock, in order to improve the appearance of the device (i.e. by providing a mode which provides dynamic backlighting effects to the interior trim part).
Regarding claim 19, neither Kirilenko nor Salter explicitly teach or suggest that the control unit controls the illumination unit to selectively illuminate different regions of the perforation in a time sequence, to produce the impression of animation or dynamics.  
Dellock teaches or suggests (Figs. 1-5, paragraph [0027]) the control unit (44) controls the illumination unit (30) to selectively illuminate different regions of the perforation (12, formed in the leftmost two layers of 12 shown in Fig. 3) in a time sequence (paragraph [0027]), to produce the impression of animation or dynamics (as described in paragraph [0027]). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of the control unit controls the illumination unit to selectively illuminate different regions of the perforation in a time sequence, to produce the impression of animation or dynamics, such as taught or suggested by Dellock, in order to improve the appearance of the device (i.e. by providing a mode which provides dynamic backlighting effects to the interior trim part).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko, in view of Salter, and in further view of Meinke et al. (US 2006/0176710 A1, herein referred to as: Meinke).
Regarding claim 13, Kirilenko does not explicitly teach a covering layer is applied to the rear side of the illumination unit.  
Meinke teaches or suggests (Figs. 1-6A, paragraph [0043]) a covering layer (the base upon which 36 is mounted, as shown in Fig. 6A) is applied to the rear side of the illumination unit (as shown in Fig. 6A).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of a covering layer is applied to the rear side of the illumination unit, such as taught or suggested by Meinke, in order to improve the marketability of the device (i.e. by providing a cover which allows for simplified removal of the illumination unit, via a fastener).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko, in view of Kim et al. (US 2017/0228126 A1, herein referred to as: Kim).
Regarding claims 25-28, Kirilenko does not explicitly teach that the illumination unit is activated in response to a door of the motor vehicle being opened (as recited in claim 25); and wherein the illumination unit is activated in response to an engine of the motor vehicle being started (as recited in claim 26); and wherein the illumination unit is activated in response to an audio system of the motor vehicle being operated (as recited in claim 27); and wherein the illumination unit is activated in response to speed of the motor vehicle (as recited in claim 28).
Kim teaches or suggests (Figs. 1-40) an illumination unit (254) is activated in response to a door of the motor vehicle being opened (paragraph [0142]); and wherein the illumination unit (254) is activated in response to an engine of the motor vehicle being started (paragraph [0142]); and wherein the illumination unit (254) is activated in response to an audio system of the motor vehicle being operated (paragraph [0236]); and wherein the illumination unit (254) is activated in response to speed of the motor vehicle (paragraph [0225] and [0230]-[0232]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of the illumination unit is activated in response to a door of the motor vehicle being opened (as recited in claim 25); and wherein the illumination unit is activated in response to an engine of the motor vehicle being started (as recited in claim 26); and wherein the illumination unit is activated in response to an audio system of the motor vehicle being operated (as recited in claim 27); and wherein the illumination unit is activated in response to speed of the motor vehicle (as recited in claim 28), such as taught or suggested by Kim, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the marketable appeal of the device, and/or the appearance or utility of the device (i.e. by providing various luminous indications to the driver for different functions of motor vehicle operations, or components therein).

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Kirilenko failed to disclose, teach, or suggest, “…the one or more layers of the decorative layer which extend across the at least one through opening has a surface area which extends across the at least one through opening; and wherein light, when emitted from the illumination unit, is directly applied to the whole surface area of the decorative layer which extend across the at least one through opening…,” page 8 of the above-cited remarks, the Examiner respectfully disagrees. Applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In this case, the Examiner notes that elements 216/516 do not form separate elements from the decorative layer 210 and 213, but rather, reasonably form a portion of the identified decorative layer formed by 210 and 213. Thus, Kirilenko reasonably discloses the one or more layers of the decorative layer which extend across the at least one through opening has a surface area which extends across the at least one through opening; and wherein light, when emitted from the illumination unit, is directly applied to the whole surface area of the decorative layer which extend across the at least one through opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see US Patent Documents B-E of the attached PTO form 892 (paper no. 20220722), pertinent to the structure of claims 1 and 22, and the feature of a decorative textile layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875